—Judgment unanimously affirmed. Memorandum: Upon our review of the record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s remaining contentions have not been preserved for our review (see, CPL 470.05 [2]), and we decline to exercise *953our power to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Onondaga County Court, McCarthy, J.—Endangering Welfare Child.) Present—Green, J. P., Pine, Lawton, Doerr and Boehm, JJ.